Motion to amend remittitur granted. Return of remittitur requested, and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this Court, viz.: that Section 34 of the Workmen's Compensation Law of this State is repugnant to the Constitution of the United States in that it offends Section 2 of Article 4, and Section 1 of the Fourteenth Amendment thereto. This Court held that Section 34 of the Workmen's Compensation Law of this State is not repugnant to Section 2 of Article 4 of the Constitution of the United States and does not offend Section 1 of the Fourteenth Amendment thereto." (See 266 N.Y. 589.)